—Order and judgment (one paper), Supreme Court, Kings County (Gerald S. Held, J.), entered on or about July 11, 1988, which, inter alia, declared plaintiff’s rights in the leased premises, and awarded 6 cents compensatory damages and $15,000 punitive damages for interference with plaintiff’s right to use a certain storage area, unanimously affirmed, without costs.
While the termination of the prime lease will ordinarily prevent the exercise of a renewal option in a sublease (see, Minister of Refm. Prot. Dutch Church v 198 Broadway, 59 NY2d 170), here, the acceptance of rent by defendant COHI Towers Associates, along with its assumption of the lease between plaintiff and the prime tenant, established that the sublease was to continue for the duration of its full term, including renewed -terms. As to the award of damages for interference with plaintiff’s use of the storage space, even if we were to consider the agreement as to the use of that space to constitute a mere license, as opposed to a lease, we would, nevertheless, find that the acceptance of the payments for use of this space and the assumption of the obligations of the sublease, which contained the purported license, made the agreement binding upon the defendants. We are satisfied that the trial court’s other findings were supported by the record, and the damages awarded were appropriate under the circumstances. Concur—Sullivan, J. P., Rosenberger, Asch, Ellerin and Smith, JJ.